      Case 1:17-cv-05833-DLC Document 201 Filed 06/01/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :               17cv5833 (DLC)
NORMA KNOPF and MICHAEL KNOPF,         :
                                       :                    ORDER
                         Plaintiffs,   :
               -v-                     :
                                       :
FRANK M. ESPOSITO, DORSEY & WHITNEY    :
LLP, NATHANIEL AKERMAN, EDWARD         :
FELDMAN, and MICHAEL SANFORD,          :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     On December 7, 2017, plaintiffs’ claim brought pursuant to

42 U.S.C. § 1983 and embodied in their first amended complaint

was dismissed.   Knopf v. Esposito, No. 17CV5833 (DLC), 2017 WL

6210851 (S.D.N.Y. Dec. 7, 2017).      With plaintiffs’ federal claim

dismissed, the Court declined to exercise supplemental

jurisdiction over plaintiffs’ state law claims pursuant to 28

U.S.C. § 1367(c)(3).    Id. at *8.    On July 25, 2018, the

plaintiffs’ request to file a second amended complaint was

denied.

     On February 25, 2020, the Second Circuit Court of Appeals

reversed the dismissal of the § 1983 claim.        Knopf v. Esposito,

803 F. App’x 448 (2d Cir. 2020).      Its summary order stated “we

VACATE the judgment and post-judgment orders of the District

Court, [and] REMAND for further proceedings.”        The mandate
         Case 1:17-cv-05833-DLC Document 201 Filed 06/01/20 Page 2 of 3



returning jurisdiction to this Court issued on April 8.             As set

forth in the mandate, the Second Circuit “vacate[d] the District

Court’s dismissal of the Knopfs’ complaint and remand[ed] the

cause for further proceedings.”

     Having won reinstatement of their complaint, the plaintiffs

no longer seek to litigate their state law claims in federal

court. 1    In letters of May 13 and 15, the parties disputed

whether the state law claims are reinstated.           The plaintiffs

took the position that they are not; the defendants argued that

they are.     In a letter of May 29, plaintiffs request leave to

file a Second Amended Complaint to omit the state law claims and

add support for their § 1983 claim. 2

     “Rule 15 permits amendment of civil pleadings following

remand when consistent with the appellate court’s decision.”

Ching v. United States, 298 F.3d 174, 179 (2d Cir. 2002)

(citation omitted).       The Second Circuit mandate in this case

vacated the Court’s denial of plaintiffs’ motion for leave to

amend.

     Accordingly, it is hereby



1 The plaintiffs brought those claims in an action filed in state
court on January 11, 2019. Knopf v. Esposito, New York Co.
Index No. 150315/2019 (Lebovits, J.).

2 The plaintiffs’ May 29 request was made after they received
notice that the Court had denied their motion for recusal.

                                       2
         Case 1:17-cv-05833-DLC Document 201 Filed 06/01/20 Page 3 of 3



     ORDERED that plaintiffs may file a second amended complaint

so long as they do so by June 15, 2020.

     IT IS FURTHER ORDERED that the defendants’ time to answer

the first amended complaint is extended until June 20, 2020.

Dated:       New York, New York
             June 1, 2020


                                     __________________________________
                                                 DENISE COTE
                                        United States District Judge




                                       3
